Citation Nr: 0843104	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  07-10 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from October 1944 to March 1947.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an April 2006 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied the veteran's claim of 
entitlement to service connection for bilateral hearing loss.  

The veteran presented personal testimony before the 
undersigned Chief Veterans Law Judge at a Travel Board 
hearing which was conducted at the Boston RO in October 2008.  
A transcript of the hearing is associated with the veteran's 
claims folder.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The competent medical evidence of record does not support a 
finding that bilateral hearing loss is currently present.


CONCLUSION OF LAW

Bilateral sensorineural hearing loss was not incurred in or 
aggravated by active military service and may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for bilateral hearing 
loss.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his service connection claim in 
a letter from the RO dated December 19, 2005, including the 
necessity of evidence of "a relationship between your 
disability and an injury, disease or event in military 
service."  The December 2005 letter also informed the 
veteran that for certain chronic disabilities presumptive 
service connection could be established if the disability 
"become[s] evident within a specific period of time after 
discharge from service."  The veteran was further advised in 
the letter that VA would assist him with obtaining relevant 
records from any Federal agency, including records from the 
military, VA Medical Centers and the Social Security 
Administration, and that a VA medical examination would be 
scheduled if necessary to make a decision on his claim.  

With respect to private treatment records, the December 2005 
letter informed the veteran that VA would make reasonable 
efforts to obtain relevant records not held by any Federal 
agency, and specifically indicated that records from Cooley 
Dickinson had been requested on his behalf.  Included with 
the letter were copies of VA Form 21-4142, Authorization and 
Consent to Release Information, and the veteran was asked in 
the letter to complete this release so that VA could obtain 
private records on his behalf.  The letter further 
emphasized: "If the evidence is not in your possession, you 
must give us enough information about the evidence so that we 
can request it from the person or agency that has it.  If the 
holder of the evidence declines to give it to us, asks for a 
fee to provide it, or VA otherwise cannot get the evidence, 
we will notify you.  It is your responsibility to make sure 
we receive all requested records that are not in the 
possession of a Federal department or agency" [Emphasis as 
in original].  

The veteran was also specifically notified in the December 
2005 letter to describe or submit any additional evidence 
which he thought would support his claim.  "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  See the December 19, 2005 letter at page 1.  This 
request complies with the "give us everything you've got" 
requirement contained in 38 C.F.R. § 3.159 (b) in that the RO 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  
[The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).]

Finally, there has been a significant Court decision 
concerning the VCAA.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1) is not at issue, and the veteran 
was provided notice as to elements (2) and (3) as detailed 
above.  The veteran was provided notice as to elements (4) 
and (5), degree of disability and effective date, in letters 
from the RO dated April 26, 2006 and December 9, 2006.  In 
any event, because the veteran's claim is being denied, 
elements (4) and (5) are moot.

The veteran was not provided complete notice of the VCAA 
prior to the initial adjudication of his claim.  The Board is 
of course aware of the Court's decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), which appears to stand for 
the proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  Crucially, after the 
veteran was provided with Dingess notice in April 2006 and 
December 2006, his claim was readjudicated in the March 2007 
SOC, after he was provided with the opportunity to submit 
evidence and argument in support of his claim.  Thus, any 
VCAA notice deficiency has been rectified, and there is no 
prejudice to the veteran in proceeding to consider his claim 
on the merits.  The veteran has pointed to no prejudice 
resulting from the timing of the VCAA notice.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to this issue.  Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).

In the instant case, the Board finds that reasonable efforts 
have been made to assist the veteran in obtaining evidence 
necessary to substantiate his claim, and that there is no 
reasonable possibility that further assistance would aid in 
substantiating it.  
In particular, the veteran's service medical records and 
reports of private treatment have been associated with the 
claims folder.  

The Board has determined that a VA examination is unnecessary 
in this case because, as discussed in detail below, there is 
no finding of Hickson elements (1), current disability or 
(2), in-service incurrence of disease or injury.  See Charles 
v. Principi, 16 Vet. App. 370 (2002); McClendon v. Nicholson¸ 
20 Vet. App. 79 (2006).

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the VCAA and that no further actions 
need be undertaken on the veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has been ably represented by his service organization, and as 
noted in the Introduction he testified before the undersigned 
in October 2008.

Accordingly, the Board will proceed to a decision.



Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).  

Service connection - hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2008).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service. 
See Hensley, supra.

Analysis

With respect to Hickson element (1), the veteran has 
presented no competent medical evidence of a current hearing 
loss disability.  A private audiometric examination report 
dated in May 2000 contains an uninterpreted pure tone 
audiometry graph which is not in a format that is compatible 
with VA guidelines and therefore cannot be considered.  See 
Kelly v. Brown, 7 Vet. App. 471, 474 (1995).

Although the veteran contends that hearing loss has existed 
since service and he was treated for such after service in 
the 1950s, he has presented absolutely no evidence of this.  
See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].  His 
statements, as well as the statements of the veteran's spouse 
and friend C.G., do not constitute credible evidence of a 
hearing loss disability, as the record does not establish 
that he, his spouse, or C.G. have the requisite medical 
training necessary to offer competent opinions on matters of 
medical diagnosis or etiology.  See, e.g., Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) [a lay person is 
not competent to offer opinions that require medical 
knowledge].

In order for service connection to be granted, there must be 
competent evidence in the record which demonstrates that the 
claimant currently has the disability for which service 
connection is claimed.  See, e.g., Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Such 
evidence is lacking in this case.

There being no evidence of a current hearing loss disability 
pursuant to 38 C.F.R. § 3.385, Hickson element (1) is not 
met, and the veteran's claim fails on this basis alone.

For the sake of completeness, the Board will briefly address 
the remaining two Hickson elements.  See Luallen v. Brown, 8 
Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. 
App. 91, 92 (1995) [the Board has the fundamental authority 
to decide in the alternative].

With respect to element (2), in-service disease and injury, 
the Board will separately discuss disease and injury. 

With respect to in-service disease, there is no evidence of 
ear disease, to include hearing loss, in service.  Though the 
veteran contends he did not receive hearing tests in service, 
the evidence reflects that whispered and spoken voice testing 
conducted during service in September 1944 and just prior to 
the veteran's separation in January 1947 was pertinently 
negative.  Accordingly, in-service ear disease/hearing loss 
is not demonstrated.  

The Board also notes that hearing loss as defined under 
38 C.F.R. § 3.385 has not been identified.  Accordingly, 
presumptive service connection for sensorineural hearing loss 
is not available.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).
With respect to in-service injury, the Board observes that 
the veteran is not a veteran of combat, see 38 U.S.C.A. 
§ 1154(b), so there is no statutory presumption of in-service 
acoustic trauma or other ear injury.

The veteran in essence contends that a sore throat in service 
caused injury to his ears.  See the October 2008 hearing 
transcript at page 3.  

The veteran's service medical records document treatment of a 
sore throat in service.  However, the evidence of record does 
not support the veteran's contention that he sustained any 
injury to his ears thereby.  Crucially, the veteran's service 
medical records are pertinently negative for ear injury.  

Significantly, there is no mention of ear problems by the 
veteran until he filed his initial claim of entitlement to VA 
benefits in November 2005, almost 60 years after he left 
military service in March 1947.  See Maxon v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) [noting that it was proper to 
consider the veteran's entire medical history, including the 
lengthy period of absence of complaint with respect to the 
condition he now raised]; see also Shaw v. Principi, 3 Vet. 
App. 365 (1992) [a veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim].  
The filing of the claim for service connection almost six 
decades after service, is itself evidence which tends to show 
that no injury to the ear was sustained in service.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
[the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence].
 
In essence, the veteran's case rests of his own statements 
that he sustained bilateral ear injury in service.  The Board 
has considered those statements.  However, his statements are 
outweighed by the utterly negative service medical records, 
as well as the lack of objective evidence of ear problems for 
almost six decades after service.  See Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the veteran].

Because the record as a whole clearly demonstrates that the 
veteran never mentioned an ear injury in service until he 
brought up the subject in connection with his recent claim 
for VA benefits 60 after his separation from service, the 
Board finds his recent statements concerning such an injury 
to be lacking in credibility and probative value.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot 
ignore a veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].  

Hickson element (2) is therefore not met, and the claim also 
fails on this basis.

The Board additionally observes that in the absence of a 
current hearing loss disability and in-service incurrence or 
aggravation of ear disease or injury, it follows that Hickson 
element (3), or medical nexus, is necessarily lacking also.  

There is no evidence to the contrary.  To the extent that the 
veteran himself, other laypersons such as C.G., his spouse or 
his representative contend that a medical relationship exists 
between his current hearing problems and service, their 
opinions are entitled to no weight of probative value.  See 
Espiritu, supra.  Any such statements offered in support of 
the veteran's claim do not constitute competent medical 
evidence and cannot be accepted by the Board.  See also 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995). 

Accordingly, Hickson element (3), medical nexus, has also not 
been satisfied, and the claim also fails on that basis.  

Conclusion

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.  The benefit sought on appeal is 
accordingly denied.




ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
ROBERT E. SULLIVAN
Chief Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


